UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/16 Item 1. Schedule of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2016 (unaudited) Industry Shares Value Common Stocks 91.5% Argentina 0.4% a Grupo Clarin SA, B, GDR, Reg S Media 39,911 $ 997,775 MercadoLibre Inc. Internet Software & Services 22,600 4,180,322 5,178,097 Belgium 1.3% Anheuser-Busch InBev SA/NV Beverages 138,428 18,138,925 Brazil 1.9% CETIP SA - Mercados Organizados Capital Markets 564,300 7,444,829 M Dias Branco SA Food Products 251,500 10,283,782 Mahle-Metal Leve SA Auto Components 550,300 3,928,054 Totvs SA Software 448,300 4,190,313 25,846,978 Cambodia 1.0% NagaCorp Ltd. Hotels, Restaurants & Leisure 20,778,000 13,662,071 China 21.7% b Alibaba Group Holding Ltd., ADR Internet Software & Services 198,810 21,032,110 b Baidu Inc., ADR Internet Software & Services 145,685 26,524,868 Beijing Capital Land Ltd., H Real Estate Management & Development 2,070,200 848,754 Bloomage Biotechnology Corp. Ltd. Chemicals 3,123,000 5,266,503 Brilliance China Automotive Holdings Ltd. Automobiles 37,682,400 42,266,902 China Life Insurance Co. Ltd., H Insurance 4,762,000 12,278,971 China Mobile Ltd. Wireless Telecommunication Services 2,678,859 32,413,560 China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels 37,766,392 27,510,377 COSCO Shipping Ports Ltd. Transportation Infrastructure 4,236,900 4,342,681 CPMC Holdings Ltd. Containers & Packaging 2,308,300 1,160,645 Dah Chong Hong Holdings Ltd. Distributors 7,473,500 3,015,859 Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels 3,524,260 3,224,698 b JD.com Inc., ADR Internet & Catalog Retail 152,081 3,967,793 b Leju Holdings Ltd., ADR Internet Software & Services 123,741 660,777 NetEase Inc., ADR Internet Software & Services 78,200 18,828,996 Ping An Insurance Group Co. of China Ltd., A Insurance 1,331,055 6,815,283 Poly Culture Group Corp. Ltd., H Media 984,800 2,545,687 Tencent Holdings Ltd. Internet Software & Services 2,775,195 76,210,658 Uni-President China Holdings Ltd. Food Products 14,321,600 10,155,395 Weifu High-Technology Co. Ltd., B Auto Components 949,011 2,083,668 301,154,185 Czech Republic 0.2% b Moneta Money Bank AS Banks 1,049,700 3,344,162 Hong Kong 3.6% Dairy Farm International Holdings Ltd. Food & Staples Retailing 1,883,262 13,371,160 Luk Fook Holdings (International) Ltd. Specialty Retail 604,184 1,480,013 MGM China Holdings Ltd. Hotels, Restaurants & Leisure 11,205,000 19,444,623 Sands China Ltd. Hotels, Restaurants & Leisure 3,472,800 15,066,329 49,362,125 Hungary 1.0% Richter Gedeon Nyrt Pharmaceuticals 691,079 14,046,526 India 8.4% Bajaj Holdings & Investment Ltd. Diversified Financial Services 197,008 5,652,446 Biocon Ltd. Biotechnology 1,682,567 23,599,178 Glenmark Pharmaceuticals Ltd. Pharmaceuticals 362,489 5,029,426 ICICI Bank Ltd. Banks 6,611,140 25,046,411 Infosys Ltd. IT Services 785,070 12,220,790 Oil & Natural Gas Corp. Ltd. Oil, Gas & Consumable Fuels 2,891,700 11,150,765 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2016 (unaudited) (continued) Reliance Industries Ltd. Oil, Gas & Consumable Fuels 887,400 14,449,029 Tata Chemicals Ltd. Chemicals 952,500 7,507,640 Tata Consultancy Services Ltd. IT Services 175,367 6,404,825 Tata Motors Ltd., A Automobiles 1,094,090 5,597,323 116,657,833 Indonesia 3.1% Astra International Tbk PT Automobiles 41,999,100 26,549,121 Bank Danamon Indonesia Tbk PT Banks 24,485,600 7,598,397 Semen Indonesia (Persero) Tbk PT Construction Materials 11,931,200 9,233,401 43,380,919 Kenya 0.4% Equity Group Holdings Ltd. Banks 15,975,300 5,125,343 Mexico 0.6% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 340,100 3,890,744 Nemak SAB de CV Auto Components 3,809,643 4,194,841 b Telesites SAB de CV Diversified Telecommunication Services 340,100 192,068 8,277,653 Nigeria 0.0% † Nigerian Breweries PLC Beverages 665,579 317,083 Pakistan 1.0% Habib Bank Ltd. Banks 6,640,200 14,042,239 Peru 0.1% b Compania de Minas Buenaventura SA, ADR Metals & Mining 117,700 1,628,968 Philippines 0.4% BDO Unibank Inc. Banks 1,176,300 2,674,240 b Bloomberry Resorts Corp. Hotels, Restaurants & Leisure 34,867,100 3,292,005 5,966,245 Russia 4.6% Gazprom PAO, ADR Oil, Gas & Consumable Fuels 582,446 2,452,098 LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 181,362 8,830,516 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 169,450 8,250,520 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 773,728 13,571,189 MMC Norilsk Nickel PJSC, ADR Metals & Mining 1,107,500 17,697,850 b Yandex NV, A Internet Software & Services 600,167 12,633,515 63,435,688 Singapore 0.1% DBS Group Holdings Ltd. Banks 109,798 1,239,395 South Africa 8.0% Massmart Holdings Ltd. Food & Staples Retailing 762,120 6,597,482 MTN Group Ltd. Wireless Telecommunication Services 1,160,761 9,942,608 Naspers Ltd., N Media 422,559 73,191,176 Remgro Ltd. Diversified Financial Services 2,646,388 22,150,690 111,881,956 South Korea 14.5% Daelim Industrial Co. Ltd. Construction & Engineering 216,385 16,299,633 Fila Korea Ltd. Textiles, Apparel & Luxury Goods 143,527 12,441,654 Hankook Tire Co. Ltd. Auto Components 89,556 4,833,673 Hanon Systems Auto Components 780,309 8,791,935 Hite Jinro Co. Ltd. Beverages 200,600 4,110,301 Hyundai Development Co-Engineering & Construction Construction & Engineering 590,234 27,512,986 Hyundai Wia Corp. Auto Components 73,089 5,751,300 iMarketkorea Inc. Trading Companies & Distributors 281,660 3,288,701 Interpark Holdings Corp. Internet & Catalog Retail 613,554 2,815,401 KT Skylife Co. Ltd. Media 758,178 11,022,683 POSCO Metals & Mining 12,300 2,537,039 Templeton Developing Markets Trust Statement of Investments, September 30, 2016 (unaudited) (continued) Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 54,792 79,559,138 SK Hynix Inc. Semiconductors & Semiconductor Equipment 542,120 19,802,391 Youngone Corp. Textiles, Apparel & Luxury Goods 88,180 2,968,619 201,735,454 Taiwan 10.1% Catcher Technology Co. Ltd. Technology Hardware, Storage & Peripherals 1,232,000 10,020,902 Hon Hai Precision Industry Co. Ltd. Electronic Equipment, Instruments & Components 10,932,240 27,602,255 Largan Precision Co. Ltd. Electronic Equipment, Instruments & Components 58,000 7,006,935 Pegatron Corp. Technology Hardware, Storage & Peripherals 3,956,300 10,191,370 Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 14,769,000 86,143,453 140,964,915 Thailand 4.0% Kasikornbank PCL, fgn. Banks 2,502,700 13,566,240 Kiatnakin Bank PCL, fgn. Banks 4,178,300 6,402,136 Land and Houses PCL, fgn. Real Estate Management & Development 20,067,600 5,627,514 PTT Exploration and Production PCL, fgn. Oil, Gas & Consumable Fuels 2,418,700 5,663,912 Siam Commercial Bank PCL, fgn. Banks 1,268,000 5,425,383 Thai Beverage PCL, fgn. Beverages 27,233,500 19,375,455 56,060,640 United Kingdom 4.4% Unilever PLC Personal Products 1,292,804 61,265,628 United States 0.7% b IMAX Corp. Media 321,887 9,325,066 Total Common Stocks (Cost $1,080,861,294) 1,272,038,094 Participatory Notes 1.3% Saudi Arabia 1.3% b Deutsche Bank AG/London, Samba Financial Group, 8/03/20 Banks 613,570 2,886,523 HSBC Bank PLC, b Saudi Basic Industries Corp., 1/22/18 Chemicals 717,759 15,544,191 c Savola Al-Azizia United Co., 144A, 2/06/17 Food Products 8,500 72,046 Total Participatory Notes (Cost $19,143,300) 18,502,760 Preferred Stocks 4.6% Brazil 4.6% d Banco Bradesco SA, 3.835%, ADR, pfd. Banks 2,466,168 22,368,144 d Itau Unibanco Holding SA, 3.569%, ADR, pfd. Banks 7,449,042 40,746,259 Total Preferred Stocks (Cost $43,299,213) 63,114,403 Total Investments before Short Term Investments (Cost $1,143,303,807) 1,353,655,257 Short Term Investments (Cost $41,771,979) 3.0% Money Market Funds 3.0% United States 3.0% b,e Institutional Fiduciary Trust Money Market Portfolio 41,771,979 41,771,979 Total Investments (Cost $1,185,075,786) 100.4% 1,395,427,236 Other Assets, less Liabilities ( ) % (5,698,504 ) Net Assets 100.0% $ 1,389,728,732 Templeton Developing Markets Trust Statement of Investments, September 30, 2016 (unaudited) (continued)  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $14,568,964, representing 1.1% of net assets. b Non-income producing. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At September 30, 2016, the value of this security was $72,046, representing less than 0.1% of net assets. d Variable rate security. The rate shown represents the yield at period end. e See Note 5 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Effective May 13, 2016, Templeton BRIC Fund, reorganized with and into Templeton Developing Markets Trust. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,220,240,387 Unrealized appreciation $ 279,475,280 Unrealized depreciation (104,288,431 ) Net unrealized appreciation (depreciation) $ 175,186,849 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended September 30, 2016, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 94,678,611 196,460,016 (249,366,648 ) 41,771,979 $ 41,771,979 $ - $ - 0.3 % 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Russia $ 34,455,224 $ 28,980,464 $ - $ 63,435,688 All Other Equity Investments b 1,271,716,809 - - 1,271,716,809 Participatory Notes - 18,502,760 - 18,502,760 Short Term Investments 41,771,979 - - 41,771,979 Total Investments in Securities $ 1,347,944,012 $ 47,483,224 $ - $ 1,395,427,236 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Developing Markets Trust By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and
